Citation Nr: 0202858	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) as secondary to 
nicotine dependence.

(The underlying claim of service connection for COPD as 
secondary to nicotine dependence and a claim of entitlement 
to service connection for a skin condition of the feet will 
be the subject of a later decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, Ms. S.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board initially notes that the veteran, in February 1996, 
submitted a claim for a number of additional issues.  His 
claim was denied in September 1996 and he perfected his 
appeal in September 1997 regarding the issues of:  increased 
ratings for minimal inactive tuberculosis with lobectomy and 
atrophic rhinitis with postoperative sinusitis, and service 
connection for COPD, to include as secondary to service-
connected inactive tuberculosis, post-traumatic stress 
disorder (PTSD), rash on legs/feet, degenerative joint 
disease of the hands, knees and hips, memory loss, tinnitus, 
and residuals of a parasitic infection.  

Thereafter, the veteran testified at a hearing at the RO in 
November 1997.  At the hearing, the veteran withdrew his 
appeal for an increased rating for his service-connected 
tuberculosis, and service connection for COPD and PTSD.  
Further, the veteran's disability rating for atrophic 
rhinitis was increased to 30 percent by way of a February 
1998 rating decision in accordance with the veteran's 
specific claims made at the hearing.  The veteran was advised 
that this increase represented a grant of the benefit sought.  

The veteran later testified before the undersigned Board 
member at a hearing in December 2001.  At that hearing, he 
formally withdrew his appeal of service connection for a leg 
rash, memory loss, degenerative joint disease, tinnitus, and 
residuals of a parasitic infection.  Given the November 1997 
and December 2001 withdrawals, the Board will not mention 
these issues further.  See 38 C.F.R. § 20.204 (2001).

The Board also considers the atrophic rhinitis rating appeal 
to be withdrawn.  While it is ordinarily held that a veteran 
seeks the maximum disability rating possible when pursuing a 
claim for a higher rating, the veteran was informed that the 
increase of his rating to 30 percent represented a grant of 
the benefit he sought on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  This was because of arguments made at 
the November 1997 hearing.  Even if the appeal remained in 
effect following the February 1998 rating action, in December 
2001 the veteran categorically withdrew from appellate status 
all issues except for claims of service connection for COPD 
and skin condition of the feet.  Accordingly, only these two 
issues remain for consideration by the Board. 

Finally, it should be noted that the veteran again raised the 
issue of entitlement to an increased rating for the service-
connected tuberculosis at the December 2001 hearing.  As this 
issue has not been developed for appeal following the 
November 1997 withdrawal, it is referred to the RO for such 
further development as may be necessary.

(As explained below, the Board notes that the veteran's COPD 
claim must first be addressed as a claim to reopen.  Because 
the Board finds, in the decision that follows, that the claim 
should be reopened, additional development will be taken on 
the underlying claim of service connection pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Additional 
development will also be undertaken for the claim of service 
connection for a skin condition of the feet.  When the 
development is completed, the Board will provide the required 
notices.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After provided the required 
notices, and reviewing the veteran's response, if any, the 
Board will prepare a separate decision addressing these 
claims of service connection.)


FINDINGS OF FACT

1.  By a decision entered in September 1996, the RO denied 
the veteran's claim of service connection for COPD.  He was 
notified of the RO's determination, and of his appellate 
rights, and appealed.  He later withdrew his appeal in 
November 1997.

2.  Evidence received since the September 1996 RO denial is 
so significant that it must be considered to decide fairly 
the merits of a claim of service connection for COPD as 
secondary to nicotine dependence.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for COPD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for COPD secondary to nicotine dependence.  He 
contends that he became addicted to nicotine in service and 
that his COPD is a direct result of his many years of tobacco 
use.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

The Board notes that 38 U.S.C.A. § 1103 (West Supp. 2001) 
bars an award of service connection for a disability arising 
long after service based upon a finding that such disability 
was caused by tobacco use during service.  It does not, 
however, preclude the establishment of service connection 
based upon a finding that a disease or injury (even if 
tobacco-related) became manifest or was aggravated during 
active service, or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. §§ 1112, 1116 (West 1991 & Supp. 2001).  See 
38 U.S.C.A. § 1103(b) (West Supp. 2001).  By its terms, 
38 U.S.C.A. § 1103 applies only to claims filed after June 9, 
1998, and does not affect veterans and survivors currently 
receiving benefits, or veterans and survivors who filed 
claims on or before June 9, 1998.

The veteran originally submitted a claim of entitlement to 
service connection for COPD in February 1996.  The record 
reflects that service connection for COPD, to include as 
secondary to service-connected tuberculosis, was thereafter 
denied by a September 1996 rating decision.  The veteran was 
notified of that decision and of his appellate rights that 
same month.  He perfected an appeal of the denial in 
September 1997.  Nevertheless, at a hearing at the RO in 
November 1997, the veteran withdrew his appeal with respect 
to this issue.  Consequently, the September 1996 decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (1996).  As a 
result, service connection for COPD may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In December 1997 the veteran submitted a claim seeking 
service connection for COPD secondary to nicotine dependence.  
He alleged that his nicotine dependence originated in 
service.  As this claim was submitted in December 1997, the 
prohibitions against an award of benefits found at 
38 U.S.C.A. § 1103 are not applicable to this claim.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a situation in which a claimant, following final denials of 
claims of service connection for a lung condition that the 
claimant had attributed to different lung diseases, filed a 
claim for lung disability on the basis of exposure to 
asbestos in service, an etiological theory he had not 
previously asserted.  The Court held that the appellant's 
claim that service connection was warranted for his current 
lung disability on the basis of exposure to asbestos was not 
a separate and distinct disability claim, but rather was a 
claim that had been denied when service connection was 
previously denied for any lung disability.  The Court 
therefore concluded that the appellant was required to submit 
new and material evidence to reopen his claim for service 
connection for lung disability due to asbestos exposure.  
Ashford, 10 Vet. App. at 122-125.

The Board believes that Ashford is controlling in the instant 
case, and accordingly has characterized the issue on appeal 
as a claim to reopen.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board must therefore consider the 
question of whether new and material evidence has been 
received.  This question goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Id.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2099 (2000).  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Among other things, the new regulations included an 
amendment to 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence.  The Board points 
out, however, that the referenced amendment to 38 C.F.R. 
§ 3.156(a) is only effective for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).

The evidence of record at the time of the September 1996 
denial consisted of the veteran's service medical records 
(SMRs), multiple VA hospital summaries dated from 1955 to 
1990, VA treatment records dated from 1976 to 1996, VA 
examination reports dated from 1954 to 1996, and statements 
from the veteran.  

The Board notes that the veteran's SMRs were associated with 
the claims folder in 1954.  A review of the SMRs indicates 
that they are rather complete as they include an enlistment 
and separation physical examination report, numerous 
treatment entries dated in 1952 and 1953, which would 
encompass the veteran's service in Korea, and hospitalization 
records from October 1953.  Also of record is a Surgeon 
General's Office (SGO) report which indicates that no 
additional records were available.  Following the veteran's 
submission of his claim in February 1996, the RO made several 
attempts to obtain medical records from the National 
Personnel Records Center (NPRC).  Replies from the NPRC 
indicated that the veteran's records were likely lost in a 
1973 fire; however, the SMRs were previously received by VA 
in 1954, long before the 1973 fire.  Moreover, as noted 
above, the records appear to be complete for the period of 
service from April 1952 to February 1954.

The SMRs were negative for any diagnosis of COPD or nicotine 
dependence.  The multiple VA hospital summaries related, 
primarily, to treatment provided to the veteran for residuals 
of his tuberculosis.  The initial hospital summary, for a 
period of hospitalization from December 1954 to May 1955, did 
not indicate whether the veteran smoked.  The summary did 
show that the veteran's habits "were modest" which might be 
interpreted as indicating that he did smoke.  A discharge 
summary dated in May 1957 reported that the veteran smoked a 
quarter pack of cigarettes a day.  The summary also provided 
a diagnosis of emphysema, secondary, without further comment.  

The first evidence of a diagnosis of COPD is contained in a 
VA hospital summary dated in March 1985.  The summary 
referred to a past history of COPD.  It was noted that the 
veteran still smoked.  A past exposure to asbestos from work 
in a shipyard was also noted.  The results of a pulmonary 
function test (PFT) were interpreted to show moderate 
obstructive lung defect.

The August 1996 VA respiratory examination report showed a 
diagnosis of COPD.  The results of an August 1996 PFT were 
reviewed in detail with a conclusion that the test showed 
mild airway obstruction.  Because the examination was related 
to the veteran's prior claim of service connection for COPD 
as secondary to his service-connected tuberculosis, there was 
no mention of the veteran's smoking or any relationship 
between his smoking and his COPD.

Evidence received since the September 1996 decision consists 
of private treatment records, VA treatment records, a VA 
examination report with an addendum, dated in March and April 
1999, respectively, transcripts of hearings from November 
1997 and December 2001, and lay statements from the veteran, 
his spouse, family and friend.  

The evidence received since the 1996 denial is new evidence 
in that it was not of record before.  The private treatment 
records pertain to treatment provided for respiratory 
distress in May 1999.  The treating physician provided a June 
1999 letter that stated that the veteran's COPD was caused by 
his cigarette smoking.  

The VA treatment records relate to treatment provided for 
several conditions.  Of note is a February 1997 entry, which 
also indicates that the veteran's COPD was secondary to his 
smoking.  

The veteran provided a response to a March 1998 inquiry from 
the RO regarding his smoking history.  He indicated that he 
had not smoked prior to service and that he became addicted 
to smoking in service.  He had not stopped smoking since that 
time.  The veteran submitted a letter from his brother which 
noted that he had known the veteran for 57 years, that the 
veteran did not smoke prior to service, and that, after the 
veteran left military service, he was "smoking a lot."  A 
statement from the veteran's sister reported that she did not 
recall that he had smoked prior to service.

The March 1999 VA examination report provided a diagnosis of 
history of COPD with a bronchial asthma component.  The 
examiner also diagnosed a history of nicotine dependence but 
offered no opinion as to any possible relationship between 
the nicotine dependence and the veteran's COPD.  In an April 
1999 addendum, the examiner reported that there was no 
connection between the veteran's COPD and his tuberculosis.

Finally, the veteran testified in December 2001 that he did 
not smoke prior to service.  He began smoking in service, 
especially once he arrived in Korea.  While he did not serve 
directly in combat, he said that he worked at an intense pace 
in an ammunition depot.  He said that he began smoking 
because of his fear.

As noted above, the credibility of the evidence is to be 
presumed when analyzing the question of whether new and 
material evidence has been presented.  See Justus, supra.  
Moreover, in Hodge, it was stressed that, under the 
regulation (38 C.F.R. § 3.156), new evidence that was not 
likely to convince the Board to alter its previous decision 
could nevertheless be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge v. West, 155 F.3d at 1363.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Id at 1361, n. 
1.

The Board finds that new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for COPD secondary to 
nicotine dependence.  The new evidence is material, and, 
along with the evidence previously of record, presents a more 
complete picture of the circumstances surrounding the 
possible origin of the veteran's disability.  Consequently, 
the Board concludes that the claim should be reopened.

The Board notes that the RO has not adjudicated the veteran's 
claim as an application to reopen, and that this is the first 
time that he has been advised of the relevant law and 
regulations pertaining to new and material evidence.  
However, because the Board has found that new and material 
evidence to reopen has been presented, there is no prejudice 
to the veteran by the Board's action.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Finally, it should be noted that the Board has found that the 
veteran's case requires additional development before a 
decision is made on the merits of the underlying claim of 
service connection.  In the past, such development was 
accomplished by remanding the case to the RO to complete 
whatever actions were necessary to ensure full development; 
and, if the benefit was not granted by the RO, the case was 
returned to the Board.  However, as noted in the introduction 
above, VA has recently promulgated new regulations that 
permit development to be done by the Board in lieu of 
remanding certain cases to the RO.  See 67 Fed. Reg. 3099-
3106 (Jan. 23, 2002), effective February 22, 2002.  The 
additional development required in this case will be 
accomplished under the new regulations.  The veteran will be 
contacted through separate correspondence about the 
development and offered an opportunity to submit additional 
evidence as well as comment upon any evidence developed by 
the Board.  A final, separate decision, will then be issued 
on the merits of his claim when the necessary development is 
completed.


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for COPD, as secondary 
to nicotine dependence; to this extent, the appeal is 
granted.




		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

